Citation Nr: 1018737	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-38 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to October 
1958, and from July 1961 to October 1963.  He also apparently 
had periods of active duty for training from 1979 to 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In December 2007, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO (a Travel Board hearing).  A transcript of 
the hearing has been associated with the Veteran's claims 
file.  

In an April 2008 Board decision, it was determined that new 
and material evidence had been received and the previously 
denied claim of service connection for bilateral hearing loss 
was reopened and remanded for additional evidentiary 
development, to include to obtain a VA examination and 
medical nexus opinion.  The requested VA examination was 
conducted in November 2009.  The claim has now been returned 
for further appellate consideration.

The April 2008 Board decision also noted that, during the 
December 2007 Travel Board hearing, the Veteran claimed 
service connection for tinnitus.  The Board referred the 
issue to the RO for appropriate action.  As the record does 
not reflect that the issue of service connection for tinnitus 
has yet been adjudicated by the RO, it is once again referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to substantial noise trauma in 
service. 

2.  The Veteran experienced chronic symptoms of bilateral 
hearing loss in service and continuous symptoms of hearing 
loss after service.  

3.  The chronic and continuous symptoms of hearing loss 
disability have manifested in a current diagnosis of 
bilateral hearing loss disability as defined by VA.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102,  
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  Inasmuch as this decision grants the benefit 
sought, there is no reason to belabor the impact of the VCAA 
in this matter.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Specifically with respect to Reserve members, diseases or 
injuries incurred or aggravated while performing active duty 
for training (ACDUTRA) are eligible for service connection.  
However, if performing inactive duty for training 
(INACDUTRA), only injuries sustained during that time are 
eligible for service connection.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002). 

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000,  
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id. at 159-60.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v.  Derwinski, 1 Vet. 
App. 49 (1990).  

In this case, the Veteran contends that he currently has 
bilateral hearing loss disability that was caused by loud 
noise exposure.  He contends that he experienced hearing loss 
in service and continuously since service.   

During the December 2007 Travel Board hearing, the Veteran 
asserted that he experienced bilateral hearing loss as a 
result of his first period of active service in the Navy, at 
which time he was exposed to acoustic trauma in his duty as a 
hot shell man responsible for loading 40 millimeter aircraft 
guns.  He also described that he was exposed to substantial 
acoustic trauma during his long period of active duty for 
training, wherein he was responsible for instructing trainees 
on military operations in urban terrain.  He stated that he 
was exposed to simulated grenade explosions, simulated 
artillery fire, and simulated 50 caliber machine guns for 
eight hours per day, five days per week, for two weeks per 
year, from 1979 to 1995.  He also reported undergoing weekend 
individual training for pre-certification purposes, which 
also included simulated grenade explosions and artillery 
fire.

The Veteran served as a deck hand during his first period of 
service.  Service treatment records (STRs) reflect no 
complaints or findings of hearing loss.  On June 1955 service 
entrance examination as well as on October 1958 service 
separation examination, the Veteran's whispered voice hearing 
was 15/15 bilaterally.  

For his second period of service, the Veteran served as an 
aircraft supply specialist.  On July 1961 service enlistment 
examination, the Veteran's whispered voice hearing was 15/15 
bilaterally.  


On September 1963 service separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

10
LEFT
0
0
0

10

A May 1978 Reserve service examination notes pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

20
LEFT
15
5
5

15

A May 1979 United States Civil Service Commission Certificate 
of Medical Examination notes that the Veteran was able to 
hear conversational voice without hearing aids, his hearing 
was WNL (within normal limits) for ordinary conversation in 
each ear, and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
45
LEFT
0
0
5
0
15

A June 1982 audiometric examination in connection with his 
civilian employment shows pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
5
20
LEFT
10
5
10
30
50

This June 1982 audiometric examination report notes that the 
Veteran had gone on active duty for two weeks eight days 
previously and was around artillery firing and hand grenades.  

Subsequent Reserve service hearing evaluations, Hearing 
Conservation Data in connection with the Veteran's civilian 
employment as well as private audiological evaluation reports 
show continued hearing loss.  

A November 2009 VA audiological examination report prepared 
by an audiologist notes that the Veteran reported exposure to 
loud noises and explosion while serving as an infantry 
instructor in the military, he did not use hearing 
protection.  Post-service, the Veteran reported exposure to 
loud noise and wearing hearing protection.  

The November 2009 VA audiological examination found puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
75
LEFT
25
20
35
35
40

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 82 percent in the left ear.  
The audiological test results showed bilateral sensorineural 
hearing loss with the left ear poorer than the right ear.  
The audiologist noted that the claims folder had been 
reviewed and the etiology of the Veteran's hearing loss could 
not be resolved without resort to mere speculation.  The VA 
examiner explained that an "in depth review of the chart did 
not disclose any frequency based test results that were 
obtained during the Veteran's active duty years.  There was 
one Civil Service hearing test that was obtained May 25, 1977 
that did show some hearing loss that was present prior to 
going into the Reserves but that was many years after his 
active duty discharge of 1962.  The test results that are 
present during the Reserves and after his Reserve duty also 
exhibit some hearing loss.  He reports that he was active 
duty for two weeks during that Reserve time.  It would be 
pure speculation to determine if that two week period had any 
significant impact on this loss."  

Although the Veteran was not specifically diagnosed with 
hearing loss of either ear in active service, the Board notes 
that the absence of service treatment records showing in-
service evidence of  hearing loss is not fatal to the claim 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
38 C.F.R. § 3.385, as noted above), and a medically sound 
basis for attributing such disability to service, may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the 
Board finds that the Veteran has bilateral hearing loss 
disability.  During the November 2009 VA audiological 
examination, the Veteran complained of bilateral hearing loss 
and audiological test results showed bilateral sensorineural 
hearing loss with the left ear poorer than the right ear.  
The November 2009 VA audiological evaluation results clearly 
establish hearing loss disability in each ear as defined in 
38 C.F.R. § 3.385.  

On the question of in-service injury or disease, the Board 
finds that the Veteran is shown to have been exposed to 
substantial noise trauma in service.  During service, the 
Veteran was a deck hand, aircraft supply specialist, and as 
an instructor during his lengthy period of Reserve service, 
when he was exposed to simulated grenade explosions, 
simulated artillery fire, and simulated 50 caliber machine 
guns for eight hours per day, five days per week, for two 
weeks per year.  

In this appeal, the Veteran has alleged that he had in-
service noise exposure during his two periods of active duty 
service as well as while service as an instructor in the 
Reserves, the "injury" to which his disabilities relate.  
While neither his service nor his Reserve records document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Board notes that the Veteran's 
service records confirm his service as a deck hand and 
aircraft supply clerk and post-service records confirm his 
exposure to artillery fire and hand grenades while in the 
Reserves.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit stated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under 38 U.S.C.A. § 1154(a), lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when: 
a layperson is competent to identify the medical condition; 
the layperson is reporting a contemporaneous medical 
diagnosis; or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Davidson reaffirms the holdings in Jandreau and Buchanan that 
VA must consider the competency of the lay evidence and 
cannot outright reject such evidence on the basis that such 
evidence can never establish a medical diagnosis or nexus.  
This does not mean, however, that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but rather 
only that it is sufficient in those cases where the lay 
person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., 
the Board must determine whether the claimed disability is a 
type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  

Considering the circumstances of the Veteran's service, he 
was likely exposed to significant noise exposure in service 
from aircraft and weapons fire.  In addition, the Veteran  is 
competent to assert the occurrence of in-service noise 
exposure.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also 38 U.S.C.A. § 1154.  Therefore, the Board 
finds that Veteran's statements are competent and credible 
with respect to having been exposed to noise in the military 
and having chronic hearing problems in service which 
continued after service.    

The Board further finds that the Veteran experienced chronic 
symptoms of bilateral hearing loss in service and continuous 
symptoms of hearing loss after service.  On the question of 
relationship between current bilateral hearing loss and 
service, the Board finds that chronic and continuous symptoms 
of hearing loss disability have manifested in a current 
diagnosis of bilateral hearing loss disability as defined by 
VA.  For service connection, in-service noise exposure need 
not be the only source of acoustic trauma; it must only be a 
contributing source.

On the question of relationship of current hearing loss 
disability to the in-service acoustic trauma, the November 
2009 VA examiner noted the lack of frequency based test 
results in the STRs, test results showing some hearing loss 
during the Veteran's Reserve service and the Veteran's report 
that he was active duty for two weeks during that Reserve 
time.  Based on this evidence, the examiner concluded that 
"it would be pure speculation to determine if that two week 
period had any significant impact on this loss."  It is 
acknowledged that medical evidence that is speculative in 
nature cannot be used to support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

While there is no competent opinion of record explicitly 
relating the Veteran's current bilateral hearing loss to 
service, the Board finds that the opinion provided by the VA 
examiner in November 2009 does not preclude service 
connection for bilateral hearing loss.  The VA examiner, an 
audiologist, indicated that a determination regarding whether 
hearing loss was incurred in service would be speculative.  
However, this opinion contains the legal error of reliance 
solely on the absence of in-service treatment records 
(frequency based test results) as the basis for the opinion.  
Under the holding in Buchanan, VA cannot determine that lay 
evidence lacks credibility merely because of the lack of 
contemporaneous medical records.  Hearing loss is a type of 
disorder associated with symptoms capable of lay observation 
that support a later diagnosis by a medical professional 
under Jandreau, cited to above.

The November 2009 VA audiologist's opinion that relied only 
on the absence of in-service audiological results, implicitly 
fails to recognize the significant acoustic trauma in 
service.  Where audiological measures of hearing loss in 
service do not demonstrate any measurable loss of hearing in 
service, the United States Court of Appeals for Veterans 
Claims (Court), in interpreting 38 C.F.R. § 3.385, has held 
that "the regulation does not in and of itself rule out an 
award of service connection due to the absence of results of 
an in-service audiometric examination capable of being 
compared with the regulatory pure tone and speech recognition 
criteria  . . . Therefore, the provisions of 38 C.F.R. 
§ 3.385 do not serve as a bar to service connection."  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As the November 2009 VA audiology opinion relied only on the 
absence of medical evidence, rather than the presence of lay 
evidence about in-service noise exposure, in-service hearing 
loss, and continuous post-service hearing loss, the factual 
assumptions underlying the November 2009 VA audiology opinion 
do no include recognition of the significant acoustic trauma 
the Veteran experienced, chronic symptoms in service, or 
continuous post-service symptoms.  Without consideration of 
these facts, the opinion is based on a factually inaccurate 
history and, an opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

On the question of relationship to service, by itself, a 
comment by an audiological examiner that the examiner could 
not provide an opinion as to etiology of hearing loss would 
be of no probative value; however, in this case, where the 
evidence clearly and consistently establishes the facts of no 
pre-service or post-service acoustic trauma, multiple in-
service acoustic traumas, and continuous post-service 
symptoms of hearing loss disability, such additional non-
opinion evidence of nexus, in the context of a specific 
request for such an opinion, without a valid basis by the VA 
audiologist for not rendering such an opinion, equates to 
some evidence in favor of the veteran's claim.  

Considering the totality of the evidence, including the 
Veteran's credible assertions of in-service noise exposure 
(acoustic trauma), chronic hearing loss during service, and 
continuous hearing loss since service, and the nature of the 
disability, the Board finds that the Veteran's current 
hearing loss disability began in service and was continuous 
after service.  The Court has held that, where there is of 
record lay evidence of in-service symptoms (the hearing-
related disability of tinnitus), such symptoms ever since 
service, and medical evidence of a current diagnosis, such 
evidence suffices to indicate that disability may be 
associated with active service.  Charles v. Principi, 16 Vet. 
App 370, 374 (2002).  See Rhodes v. Brown, 4 Vet. App. 124, 
126-27 (1993) (lay witnesses testimony of post-service 
continuous symptoms of numbness and tingling may be 
sufficient to substantiate a claim of service connection for 
thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 
217, 221-22 (1993) (lay statements are competent on in-
service symptoms and post-service symptoms of dizziness, loss 
of balance, hearing trouble, stumble and fall, and tinnitus 
that later formed the basis of diagnosis of Meniere's 
disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay 
statements regarding continuity of symptomatology provide a 
direct link between the active service and the current 


state of his condition); Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997) (continuity of post-service symptoms is "a 
substitute way of showing" in-service incurrence and medical 
nexus).  Affording the Veteran the benefit of the doubt on 
the question of nexus to service, the Board finds that the 
criteria for service connection for bilateral hearing loss is 
met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


